— Per Curiam:
The widow can have but one title of dower in her husband’s estate. When he *327conveys without her joining in the deed, the grantee takes subject to the dower, and if he should reconvey to the husband it would still be the same title of dower in the wife. It matters not how the land returns to the husband, by deed or proceedings in partition, the same dower-right still subsists. It matters not that the first conveyance by the husband was expressly subject to the inchoate right of dower. It would have been the same if it had not been so expressed. Expressio eorum quce tacite insunt nihil operatur.
Judgment affirmed.